DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 11, 14-19, 24, 25, 27, 28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieb et al. (US 8162174 B2) in view of Will et al. (US 2015/0310694 A1).
Regarding claim 7, Hieb teaches an automated self-service store, comprising:
a shopper accessible level comprising multiple locations presenting inventory for selection by a shopper (item retrieval area 150 and shelf locations visible to consumer – far left items shown in Fig. 4);
an item storage and replenishment area physically above the shopper accessible level for storing inventory (area behind and above the shopper accessible level – Fig. 23);
mobile robots for replenishing inventory at the shopper accessible level from the item storage and replenishment area (robot 10 and product trays Fig. 26); and
a material control system (MCS) for monitoring inventory and for directing a mobile robot of the mobile robots to replenish inventory at a location of the shopper accessible level upon detecting depleted inventory at the location (Col. 27 Lines 14-43, Col. 28 Lines 43-67).
Hieb lacks monitoring the inventory levels as claimed.
Will teaches a material control system for monitoring inventory levels of an inventory [0058] and directing a mobile robot to replenish inventory at a location of the shopper accessible level upon detecting depleted inventory at the location (Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art to use the inventory monitoring and replenishing as taught by Will because it assists with replenishment and management operations further up the supply chain (see paragraph 0061 of Will).
Regarding claim 8, Hieb teaches wherein the shopper accessible level is inside the store (inside machine – Fig. 1).
Regarding claim 10, Hieb teaches wherein the MCS directs the mobile robot to replenish the depleted inventory with the same inventory (whatever inventory is behind the front product is what the inventory is replenished with).
Regarding claim 11, Hieb teaches wherein the MCS directs the mobile robot to replenish the depleted inventory with inventory that is different than the depleted inventory (whatever inventory is behind the front product is what the inventory is replenished with).
Regarding claim 14, Hieb teaches wherein the MCS monitors selection of inventory from one or more of the multiple locations by a shopper and generates an amount owed by the shopper for the selected inventory (Col. 28 Lines 43-67).
Regarding claim 15, Hieb teaches further comprising an inventory identifier associated with each of the multiple locations, the MCS receiving an indication of an item selected at a location by a shopper upon receiving an indication of a scan of the inventory identifier by a device associated with the shopper (Col. 28 Lines 25-42).
Regarding claim 16, Hieb further teaches an incoming product area (rear end of each product shlelf) where shipments of inventory are received from outside the self-service store (Fig. 34);
mobile robots for transferring inventory from the incoming product area to the item storage and replenishment area (136 pushes product from incoming product area towards item storage area and customer accessible level).
Hieb lacks the multiple, non-parallel directions of travel by the robot.
Will teaches mobile robots configured to move in multiple non-parallel direction to transfer inventory [0041].
Therefore it would have been obvious to use the robot travel configuration as taught by Will because it allows the robot to be more dynamic and adaptable. For example, a single robot is able to access considerably more inventory locations if the robot can move in at least two dimensions.
Regarding claim 17, Hieb further teaches wherein the mobile robots are further configured to transfer inventory directly from the incoming product area to the shopper accessible level (136).
Regarding claim 18, Hieb further teaches wherein the inventory is received at the incoming product area in totes (Col. 1 Lines 13-37) stored in racks (Fig. 44).
Regarding claim 19, Hieb further teaches wherein the mobile robots retrieve the totes directly from the racks and transfer the totes to the item storage and replenishment area (136 moves products directly along racks).
Regarding claim 24, Hieb further teaches wherein the inventory is replenished from the item storage and replenishment area to the shopper accessible level by transferring totes containing the inventory from the item storage and replenishment area to the shopper accessible level (product, including packaging, is moved from item storage area to the shopper accessible level).
Regarding claims 25, 27, 28, and 31-34, these claims are analogous to the claims listed above, and are therefore also taught by Hieb. 
Regarding claim 33, Hieb further lacks the wheels or gears.
Will teaches mobile robots comprising at least one of wheels and gears for propelling the mobile robots around the automated self-service store to transfer inventory [0039].
Therefore it would have been obvious to use the robot travel configuration as taught by Will because it allows the robot to be more dynamic and adaptable. For example, a single robot is able to access considerably more inventory locations if the robot can move in at least two dimensions.
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieb as modified by WIll in view of Laspia et al. (US 2013/0118094 A1).
Regarding claims 9 and 26, Hieb lacks the parking structure.
Laspia teaches wherein the shopper accessible level is inside a parking structure associated with the store [0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the shopper accessible level in a parking structure because it can operate without the need for on-site monitoring and/or control (paragraph 0052 of Laspia).
Claims 12, 13, 20-23, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieb as modified by Will in view of Stiernagle (US 2012/0298688 A1).
Regarding claims 12,13, 29, and 30, Hieb lacks the display.
Stiernagle teaches further comprising a display screen associated with each of the multiple locations, the MCS causing display of information on the display screens identifying the inventory at the locations [0023], and wherein the MCS updates the information displayed on a display screen when inventory at a location of the multiple locations is changed [0023].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide a display as taught by Stiernagle because it gives the user a greater amount of information regarding stock, prices, etc.
Regarding claims 20-23, Hieb lacks the details of the incoming products.
Stiernagle teaches wherein the mobile robots comprise a first group of mobile robots, and wherein the inventory is received at the incoming product area in totes from a delivery vehicle, the self-service store further comprising a second group of mobile robots for transferring the totes from the delivery vehicle to the incoming product area [0033], wherein the inventory is received at the incoming product area in totes stored on pallets (Fig. 13), further comprising an articulated arm robot in the incoming product area for transferring the totes from the pallets to a location where the totes may be retrieved by the mobile robots (Fig. 2), wherein the inventory is received at the incoming product area in totes and stored in the item storage and replenishment area in totes (Fig. 13), the mobile robots further transferring totes from the item storage and replenishment area back to the incoming product area after the totes are emptied of inventory [0056].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the product storage and replenishment taught by Stiernagle because it allows for an even greater level of automation that requires less human intervention.
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Regarding the independent claims, applicant argues that claims 7 and 33 recite that the mobile robot is under the software control of the material control system. However, the claim language does not require that the material control system is any sort of software-controlled system (computer processor, integrated circuit, etc.). The claim language only requires that the MCS is for “directing” the mobile robot to replenish inventory upon inventory being depleted. In Hieb, when a product is depleted from a particular location, the physical structure of the device itself directs the product replenishment components to replenish the inventory at the shopper accessible location. Further, applicant argues that the “robot” in the specification includes a large number of components configured to steer and transport around a three-dimensional space. However, the term “robot” is not defined as a device including a large number of components configured to steer and transport products around a three-dimensional space. This teaching in the specification is an example of what a “robot” could be but this example is not in the claim language and thus does not limit the claim teaching. Therefore, Hieb is considered as teaching the “material control system” and “mobile robot” as claimed.
Further, applicant argues that it would not have been obvious to combine Hieb and Will, Laspia, or Stiernagle because they are in completely unrelated fields of technology. However, all of these references are directed to means of providing automated systems of product retrieval and replenishment. The references provide more complex systems than the system proposed in Hieb, but each of the references provide features that would be useful to Hieb in various ways, and one of ordinary skill in the art would look to these references to increase the functionality and usefulness of Hieb.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876